DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the shut off valve is disposed within the housing of the cooking appliance, as recited in claims 1, 20, 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 20, 21, recite a shut off valve disposed within the housing of the cooking appliance.  The originally-filed disclosure does not appear to support this claim limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US 4240397 A) in view of Schjerven (WO 2017218695 A1).
Regarding claim 1, Seidel discloses/suggests a cooking appliance, comprising: 
a housing including an oven cavity (10+46, Fig. 1); 
a broiler gas burner (68, Fig. 1) positioned proximate a top of the oven cavity to generate heat within the oven cavity; 
a bake gas burner (44) positioned proximate a bottom of the oven cavity to generate heat within the oven cavity; 
a valve (77) disposed within the housing and is configured to couple the broiler gas burner to a gas supply and to regulate an output power level of the broiler gas burner; and
a controller in communication with the valve (col. 4, lines 4-9), the controller configured to, during a broil operation, control the valve to operate the broiler gas burner 
	
Seidel fails to disclose:
	a variable electromechanical valve; 
a shut off valve disposed within the housing and coupled in series with the variable electromechanical valve between the broiler gas burner and the gas supply; and 
wherein the controller is in communication with the variable electromechanical valve and the shut off valve, the controller configured to, during a broil operation, control the shut off valve and the variable electromechanical valve to operate the broiler gas burner at a reduced output power level within the range of output power levels for at least a portion of the broil operation.  
	
	Schjerven teaches an oven, comprising:
a shut off valve disposed coupled in series with the variable electromechanical valve between the gas burner and the gas supply (para. 128); and 
wherein the controller (e.g., 42) is in communication with the variable electromechanical valve and the shut off valve, the controller configured to, during a burner operation, control the shut off valve and the variable electromechanical valve to operate the broiler gas burner at a reduced output power level within the range of output power levels for at least a portion of the broil operation (paras. 128, 67, 68, 77, 80)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Seidel wherein the valve (Seidel, 77) is a shut off valve coupled in series with a variable electromechanical valve between the broiler gas burner and the gas supply,wherein the controller is in communication with the variable electromechanical valve and the shut off valve, the controller configured to, during a broil operation, control the shut off valve and the variable electromechanical valve to operate the broiler gas burner at a reduced output power level within the range of output power levels for at least a portion of the broil operation.  
There are several advantages derived from making the modification.  First, the oven temperature can be closely maintained at a desired temperature for improved cooking performance (see Schjerven, paras. 77, 80).  Second, the modification provides for precise control of the gas flow based on the present cooking conditions (paras. 74, 76).  Third, having a shut off valve and a variable valve ensures that there is no gas leak.  It adds redundancy in case one of the valves fails.  

Regarding claim 2, modified Seidel discloses wherein the controller is configured to control the variable electromechanical valve to operate between fully open and fully closed states (Schjerven, para. 117), wherein the fully open state causes the broiler gas burner to operate at the maximum output power level.  
Regarding claim 17, modified Seidel discloses wherein the reduced output power level is a first reduced output power level (Schjerven discloses that the variable valve can vary the fuel flow, which means there are multiple power levels), and wherein the controller is further configured to perform a cooking operation using the bake gas burner and to control the variable electromechanical valve during the cooking operation to cycle the broiler gas burner at a second reduced output power level during the cooking operation (Seidel teaches independently controlling the bake burner and broiler burner, and cycling of the broiler burner; col. 4, lines 25-28, 53-62) (Schjerven teaches that the controller can control the variable electromechanical valve during the cooking operation to cycle the gas burner (Schjerven, para. 70))
Regarding claim 21, modified Seidel discloses (see rejection of claim 1 for citations) a method of operating a cooking appliance, comprising: supplying gas to a broiler gas burner positioned proximate a top of an oven cavity disposed in a housing to generate heat within the oven cavity using a variable electromechanical valve configured to regulate an output power level of the broiler gas burner within a range of output power levels that are reduced relative to a maximum output power level of the broiler gas burner and a shut off valve that is coupled in series with the variable electromechanical valve between the broiler gas burner and a gas supply and that is disposed within the housing; supplying gas to a bake gas burner positioned proximate a bottom of the oven cavity to generate heat within the oven cavity during a bake operation and during a broil operation, and using a controller in communication with the variable electromechanical valve and the shut off valve, controlling the variable electromechanical valve and the shut off valve to operate the broiler gas burner at a reduced output power level within the range of output power levels for at least a portion of the broil operation.
Claims 3, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US 4240397 A) in view of Schjerven (WO 2017218695 A1), as applied to claim 1, and further in view of Jenkins (US 20070278319 A1).
Regarding claim 3, modified Seidel fails to disclose wherein the variable electromechanical valve comprises a stepper motor controlled modulating valve.  However, Jenkins teaches a variable electromechanical valve comprising a stepper motor controlled modulating valve (para. 11).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Seidel wherein the variable electromechanical valve comprises a stepper motor controlled modulating valve.  A stepper motor provides for precision speed and position control over the variable valve.  
Regarding claim 18, modified Seidel discloses wherein the variable electromechanical valve is a first variable electromechanical valve EXCEPT wherein the cooking appliance further comprises a second variable electromechanical valve configured to couple the bake gas burner to the gas supply and to regulate an output power level of the bake gas burner within a range of output power levels that are reduced relative to a maximum output power level of the bake gas burner, and wherein the controller is configured to control the second variable electromechanical valve during the cooking operation to regulate a temperature in the oven cavity during the cooking operation.
However, Jenkens teaches wherein the cooking appliance comprise a variable electromechanical valve configured to couple the bake gas burner (16) to the gas supply and to regulate an output power level of the bake gas burner within a range of output power levels that are reduced relative to a maximum output power level of the gas burners (para. 21), and wherein the controller is configured to control the 
variable electromechanical valve during the cooking operation to regulate a temperature in the oven cavity during the cooking operation (paras. 20, 24).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Seidel wherein the cooking appliance further comprises a second variable electromechanical valve configured to couple the bake gas burner to the gas supply and to regulate an output power level of the bake gas burner within a range of output power levels that are reduced relative to a maximum output power level of the bake gas burner, and wherein the controller is configured to control the second variable electromechanical valve during the cooking operation to regulate a temperature in the oven cavity during the cooking operation.  
There are several advantages derived from making the modification.  First, the oven temperature can be closely maintained at a desired temperature for improved cooking performance.  Second, the modification provides for precise control of the gas flow based on the present cooking conditions.  
Regarding claim 19, modified Seidel discloses (see the rejection of claim 18 for citations and the modification made for the rejection of claim 18), wherein the variable electromechanical valve is a first variable electromechanical valve, wherein the cooking appliance further comprises a second variable electromechanical valve configured to couple the bake gas burner to the gas supply and to regulate an output power level of the bake gas burner within a range of output power levels that are reduced relative to a maximum output power level of the bake gas burner, and 
wherein the controller is configured to control each of the first and second variable electromechanical valves to maintain a combined output power level of the broiler gas burner and the bake gas burner at or below about half of a combined maximum output power level for the broiler gas burner and the bake gas burner and/or at or below a maximum output power level for one of the broiler gas burner and the bake gas burner [in the combination, the first and second variable electromechanical valves are independently controlled; each valve can be controlled based on a set temperature that is below a maximum set temperature; for example, the controller can set the temperature(s) (one temperature could be the temperature of the oven sub-cavity 10 and the other temperature could be the temperature of the oven sub-cavity 46) corresponding to half or below half of a combined maximum output power level for the broiler gas burner and the bake gas burner].  
Regarding claim 20, modified Seidel discloses (see rejection of claim 1 unless otherwise noted) a cooking appliance, comprising: a housing including an oven cavity; a broiler gas burner positioned proximate a top of the oven cavity to generate heat within the oven cavity; a bake gas burner positioned proximate a bottom of the oven cavity to generate heat within the oven cavity; a first variable electromechanical valve configured to couple the broiler gas burner to a gas supply and to regulate an output power level of the broiler gas burner within a first range of output power levels that are reduced relative to a maximum output power level of the broiler gas burner; a second variable electromechanical valve (see rejection of claim 18) configured to couple the bake gas burner to the gas supply and to regulate an output power level of the bake gas burner within a second range of output power levels that are reduced relative to a maximum output power level of the bake gas burner; a shut off valve disposed within the housing and coupled in series with the first variable electromechanical valve between the broiler gas burner and the gas supply, and a controller in communication with the first and second variable electromechanical valves and the shut off valve, the controller configured to, during a cooking operation, control the shut off valve and the first and second variable electromechanical valves to operate the broiler gas burner and the bake gas burner at respective reduced output power levels within the respective first and second ranges of output power levels for at least a portion of the cooking operation

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to the current office action.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762